Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In response to a restriction requirement mailed on 02/10/2022, the Applicant elected Group I encompassing claims 1-17 without traverse on 02/28/2022. Non-elected Group encompassing claims 18-23 has been withdrawn from examination. 
Currently, claims 1-23 are pending. Elected claims 1-17 are examined below.

Information Disclosure Statement (IDS)
Six information disclosure statements submitted on 11/07/2018 ("11-07-18 IDS"), 09/13/2019 ("09-13-19 IDS), 01/07/2020 ("01-07-20 IDS"), 05/29/2020 ("05-29-20 IDS1"), 05/29/2020 ("05-29-20 IDS2") and 03/15/2022 ("03-15-22 IDS") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the six information disclosure statements are being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  ADAPTIVE PROGRAMMING OF QUANTUM DOT QUBIT DEVICES HAVING QUANTUM WELL STACKS
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 156.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 are 7-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a quantum dot quit device that includes quantum well stack having corresponding gates that can receive adaptive voltage/signal to the quantum well stack, does not reasonably provide enablement for the entire genus of a quantum dot qubit device. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
	The issue here is not whether the examiner has to show that "a person skilled in the art can make and use the invention without undue experimentation", but whether a single species can enable a genus claim for an unpredictable art.  	
	Here, claims 1 and 7-17 each recites a genus of a quantum dot qubit device, but the disclosure only discloses the single species of a quantum dot quit device that includes quantum well stack having corresponding gates that can receive adaptive voltage/signal to the quantum well stack. "That is why, compared to well-established and thoroughly researched classical computers, quantum computing is still in its infancy, with the highest number of qubits in a solid-state quantum processor currently being below 100." (para [0004] of the Specification of the instant application). Since the quantum computing is a nascent art with challenges of decoherence (hence the high error rate), it is an unpredictable art.  
 	Even if In re Wands factors for showing undue experimentation were required in showing that the scope of generic claims 1 and 7-17 is not commensurate with a disclosure of a single-species, it is clear on the record that the disclosure of the present application would require undue experimentation.  
	Section 2164.01(a) of the MPEP states:
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 

(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that “there was considerable direction and guidance” in the specification; there was “a high level of skill in the art at the time the application was filed;” and “all of the methods needed to practice the invention were well known.” 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that “it would not require undue experimentation to obtain antibodies needed to practice the claimed invention.” Id., 8 USPQ2d at 1407.


	The breadth of each of the claims 1 and 7-17 is too broad in that it is supported by a disclosure that supports a single species a quantum dot quit device that includes quantum well stack having corresponding gates that can receive adaptive voltage/signal to the quantum well stack. The present invention is directed to a nascent quantum-computing art (Factors B and C). One of ordinary skill in the art is presumably one with a post-graduate degree (Factor D). As stated above, the instant application is directed to an unpredictable art (i.e., quantum computing) (Factor E). No amount of direction is provided by the inventor for species other than said single species (Factor F), and there are no working examples for said other species (Factor G).  The amount of experimentation needed to make or use the invention based on said other species would be insurmountable (Factor H). 
	Despite the fact that the one of ordinary skill would possess a post-graduate degree, no amount of academic and/or industrial experience would overcome the lack of direction and no working examples for other species of the claimed genus.  The weight of Factors A through H above would unduly burden one of ordinary skill in the art to make of use the claimed invention. 
 
Claim Rejections - 35 USC § 1031  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 11-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patent No. US 10,776,709 B2 to Shen et al. ("Shen") in view of Patent No. US 8,510,618 B1 to Pesetski et al. "(Pesetski").
	Regarding independent claim 1, Shen teaches a quantum circuit assembly (see Fig. 1; see also Fig. 4 on how it operates.), comprising:
	a quantum circuit component 120 (col. 14, ln 9-18 - "FIG. 4 depicts a method 400 of operating a quantum information system that includes a qudit coupled to an ancilla qubit forming a qudit-qubit system, according to some embodiments. Method 400 may be applied, for example to system 100 shown in FIG. 1 and discussed above, though may also be applied to any suitable quantum system in which an ancilla qubit 120 is coupled to a qudit 110.") including a qubit device 120 that can be a superconducting Josephson junction (col. 1, ln 46-50 - "A qubit may be implemented physically in any two-state quantum mechanical system, such as photon polarization, electron spin, nuclear spin, or various properties of superconducting Josephson junction, such as charge, energy, or the direction of a current."); and
	a control logic 140 (col. 7, ln 31-35 - "The controller 140 is configured to control the driving signals generated by the driving source 150. In some embodiments, the controller 140 may determine the driving signals based on the detection result received from the qubit state detector 130"; col. 14, ln 52-57 - "At act 408, the controller 140 determines whether there are additional rounds of operations to be performed. If yes, then the method 400 returns to act 402...In some embodiments, the number of rounds of operations is determined by the Kraus rank of the desired quantum channel.") coupled to the quantum circuit component 120. 
	A limitation of "configured to iterate two or more times a sequence of applying one or more signals to the qubit device and determining a state of at least one qubit of the qubit device" implies some structural underpinnings that allow the control logic to be able to iterate two or more times a sequence of applying one or more signals to the qubit device and determine a state of at least one qubit. Here, the controller 140 of Shen has been designed such that a signal is applied to the qubit 120 at step 402 (col. 14, ln 19-27 - "At act 402, the ancilla qubit 120 is initialized to determine quantum state. In some embodiments, the ancilla qubit 120 is initialized to the ground state of the ancilla qubit 120. The initialization of the quantum state of the ancilla qubit 120 may be performed by driving the state of the ancilla qubit 120 with a driving signal from the driving source 150 and/or performing a measurement of the ancilla 120 using the qubit state detector to project the ancilla qubit 120 into a particular state."). So, the act 402 is reasonable capable of applying one or more signals to the qubit device.  
	The acts 404 and 406 are reasonable capable of "determining a state of at least one qubit of the qubit device," because "At act 406, a detection result is generated by the qubit state detector 130 based on the quantum state of the ancilla qubit 120. In some embodiments, the qubit state detector 130 may measure whether the ancilla qubit 120 is in the ground state or the excited state. In other embodiments, the qubit state detector 130 may generate a detection result by measuring the ancilla quit 120 in a basis that includes superpositions of the ground state and the excited state."
	The act 408 is reasonable capable of iterating the acts 402, 404, 406 more than once (col. 14, ln 52-57 - "At act 408, the controller 140 determines whether there are additional rounds of operations to be performed. If yes, then the method 400 returns to act 402...In some embodiments, the number of rounds of operations is determined by the Kraus rank of the desired quantum channel.").
	Shen does not specify that the qubit device 120 is a quantum dot qubit device.
	However, a qubit device that is a quantum dot qubit device has been well-known in the quantum-computing art. Pesetski teaches that "A qubit cell is a physical assembly having a plurality of energy states that are tunable in response to a control mechanism. For example, the qubit cell can be implemented as an oscillator that can transfer energy between some combination of an electric field of a capacitor, a magnetic field of an inductor, and a superconducting phase difference. Exemplary implementations of a qubit cell can include one or more of a Josephson junction, a quantum dot, a SQUID (superconducting quantum interference device), a Cooper pair box, and an ion trap. To maintain consistent and unambiguous terminology, the term 'qubit' will refer hereinafter to an item of quantum information stored in ore or more resonators or qubit cells." (col. 2, ln 40-52). So, Pesetski recognizes that both a Josephson junction and a quantum dot are functional equivalents when it comes to being able to function as a qubit device.
	According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the quantum circuit assembly of Shen by substituting Josephson junction qubit by another functionally-equivalent quantum dot qubit as taught by Pesetski as "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see Section 2144.06.II).
	Moreover, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the teachings of Shen with quantum dot qubit device as taught by Pesetski, because “all the claimed elements were know in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).” (quoting Section 2143.02 of the MPEP).
	Regarding claim 11, a limitation of "wherein iterating the sequence two or more times includes iterating the sequence a predetermined number of times" does not structurally distinguish the claimed quantum circuit assembly over that of the quantum circuit assembly taught by the combination of Shen and Pesetski, because it is directed to an intended operational characteristic of the "configured to" proviso of claim 1. As discussed above, the control logic 140 is reasonably capable of being able iterating the sequence two or more times. (col. 14, ln 52-57 - "At act 408, the controller 140 determines whether there are additional rounds of operations to be performed. If yes, then the method 400 returns to act 402...In some embodiments, the number of rounds of operations is determined by the Kraus rank of the desired quantum channel.").
	Regarding claim 12, a limitation of "wherein iterating the sequence two or more times includes iterating the sequence until at least one parameter satisfies at least one criterion" does not structurally distinguish the claimed quantum circuit assembly over that of the quantum circuit assembly taught by the combination of Shen and Pesetski, because it is directed to an intended operational characteristic of the "configured to" proviso of claim 1. As discussed above, the control logic 140 is reasonably capable of being able iterating the sequence two or more times (col. 14, ln 52-57 - "At act 408, the controller 140 determines whether there are additional rounds of operations to be performed. If yes, then the method 400 returns to act 402...In some embodiments, the number of rounds of operations is determined by the Kraus rank of the desired quantum channel.").
	Regarding claim 13, a limitation of "wherein iterating the sequence two or more times includes a deviation of the at least one parameter deviating from an expected value being within a tolerance" does not structurally distinguish the claimed quantum circuit assembly over that of the quantum circuit assembly taught by the combination of Shen and Pesetski, because it is directed to an intended operational characteristic of the "configured to" proviso of claim 1. As discussed above, the control logic 140 is reasonably capable of being able iterating the sequence two or more times (col. 14, ln 52-57 - "At act 408, the controller 140 determines whether there are additional rounds of operations to be performed. If yes, then the method 400 returns to act 402...In some embodiments, the number of rounds of operations is determined by the Kraus rank of the desired quantum channel.").
	Regarding claim 14, a limitation of "wherein the at least one criterion is predefined" does not structurally distinguish the claimed quantum circuit assembly over that of the quantum circuit assembly taught by the combination of Shen and Pesetski, because it is directed to an intended operational characteristic of the "configured to" proviso of claim 1. As discussed above, the control logic 140 is reasonably capable of being able iterating the sequence two or more times (col. 14, ln 52-57 - "At act 408, the controller 140 determines whether there are additional rounds of operations to be performed. If yes, then the method 400 returns to act 402...In some embodiments, the number of rounds of operations is determined by the Kraus rank of the desired quantum channel.").
	Regarding claim 17, a limitation of "wherein applying one or more signals to the quantum dot qubit device sets the state of the at least one qubit of the quantum dot qubit device" does not structurally distinguish the claimed quantum circuit assembly over that of the quantum circuit assembly taught by the combination of Shen and Pesetski, because it is directed to an intended operational characteristic of the "configured to" proviso of claim 1. As discussed above, the control logic 140 is reasonable capable of being able to apply one or more signals to the quantum dot qubit device at step 402 (col. 14, ln 19-27 - "At act 402, the ancilla qubit 120 is initialized to determine quantum state. In some embodiments, the ancilla qubit 120 is initialized to the ground state of the ancilla qubit 120. The initialization of the quantum state of the ancilla qubit 120 may be performed by driving the state of the ancilla qubit 120 with a driving signal from the driving source 150 and/or performing a measurement of the ancilla 120 using the qubit state detector to project the ancilla qubit 120 into a particular state.").

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shen and Pesetski and examiner's assertion of official notice.
	Regarding claims 15 and 16, Shen teaches the quantum circuit component 120 and the control logic 140 that is provided in a system 100, but does not specify that they are provided in a single IC package or a single die.
	However, examiner asserts an official notice of the fact that providing a quantum circuit component (e.g., qubit) and the control logic in a single IC package or a single die is well known in the quantum computing art.
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the quantum circuit assembly by providing the system 100 of Shen in a well-known single IC package or a well-known single die, so as to better integrate the quantum circuit assembly with other electrical/electronic components.
	
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 2 or (ii) claim 2 is rewritten in independent form to include all of the limitations of its base claim 1.
Claims 3-5 are allowable, because they depend from the objected to, but allowable claim 2. 
Claim 6 is objected to, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 6 or (ii) claim 6 is rewritten in independent form to include all of the limitations of its base claim 1.
Claim 7 is rejected, but would be allowable if (i) its base claim 1 is amended to include all of the limitations of claim 7 or (ii) claim 7 is rewritten in independent form to include all of the limitations of its base claim 1; AND the pending 35 U.S.C. 112(a) rejection of claim 1 is successfully traversed.
Claims 8-10 are allowable, because they depend from the allowable claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent No. 10,423,888 B1 to Hertzberg et al.
Pub. No. US 2019/0042392 A1 to Matsuura et al.
Pub. No. US 2016/0112066 A1 to Ashikhmin

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        11 June 2022

	

	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status